Case 1:20-cv-00216-MSM-PAS Document 206-1 <font color=teal>(Case Participants)</font>
                     Filed 06/17/20 Page 1 of 2 PageID #: 11069



                                     Ernesto Sam Gonzalez

  Biographical Information

     •   Mr. Sam Gonzalez is a 31-year-old immigrant from Guatemala. He is married to Andrea
         Sam Ixcuna and they have four children together, ages 7, 8, 9, and 13. His family has
         supported his efforts to remain in the United States.
     •   Prior to his detention, Mr. Sam Gonzalez lived in the United States for seven years and
         was the primary source of income for his family.
     •   Before being detained, Mr. Sam Gonzalez worked for CG Drywall LLC, in Providence,
         which is owned by Cesar Gutierrez. Mr. Gutierrez and his wife Evilin Reyes describe
         Mr. Sam Gonzalez as hard-working, dependable, and devoted to his family. See Exhibit
         A, Letter of Support from Cesar Gutierrez and Evilin Reyes.

  Removal Proceedings

     •   On November 12, 2019, ICE took Mr. Sam Gonzalez into custody. He has been detained
         at Wyatt since then.
     •   Mr. Sam Gonzalez was ordered removed by the Immigration Judge on April 8, 2020,
         following the denial of his asylum application. Mr. Sam Gonzalez appeared pro se in his
         asylum proceedings, but he has since retained an immigration lawyer.

  Proposals for Release

     •   If Mr. Sam Gonzalez is released, he can stay at the home of his employers and friends,
         Mr. Gutierrez and Ms. Reyes. Ms. Reyes would pick Mr. Sam Gonzalez up and bring him
         back to her and her husband’s apartment at 69 Burnett Street, 2nd Floor, Providence,
         Rhode Island 02907, where he would quarantine and remain. See Exhibit B, Declaration
         of Meagan DeSimone.
     •   At that home, Mr. Sam Gonzalez will be able to self-isolate in his own room and abide by
         any conditions the Court may impose. Id.
     •   Ms. Reyes will ensure that Mr. Sam Gonzalez complies with the Court and ICE’s
         conditions. Id.
     •   Alternatively, Mr. Sam Gonzalez is willing to be housed at OpenDoors if released.
         OpenDoors operates a 14-unit housing facility at 700 Plainfield Street, Providence,
         Rhode Island, and provides structured, transitional housing for formerly incarcerated
         individuals. See Declaration of Nick Horton, Dkt. No. 61-6. OpenDoors can provide
         support and additional monitoring of conditions upon Mr. Sam Gonzalez’s release,
         including facilitating his participation in a court-approved batterer’s intervention
         program, see Declaration of Nick Horton, Dkt. No. 175-4, as well as ensuring his
         abstinence from alcohol if so ordered by the Court, see Supplemental Declaration of Nick
         Horton, Dkt. No. 184. OpenDoors is also equipped to handle Spanish-speaking tenants.
         Id.
     •   Mr. Sam Gonzalez is committed to attending an alcohol treatment and/or domestic
         violence intervention program as part of his release, whether facilitated through
         OpenDoors or while staying with Mr. Gutierrez and Ms. Reyes.

                                                1
Case 1:20-cv-00216-MSM-PAS Document 206-1 <font color=teal>(Case Participants)</font>
                     Filed 06/17/20 Page 2 of 2 PageID #: 11070



  Medical Conditions

     •   [REDACTED]

  Criminal History

     •   Mr. Sam Gonzalez has not been convicted of any crime, and his only pending charges are
         misdemeanors.
     •   Mr. Sam Gonzalez is currently charged with three offenses arising from two arrests for
         domestic assaults in October 2019. His first arrest occurred on October 5, 2019, for
         simple domestic assault/battery. He was released after the first arrest and attended all
         court appearances.
     •   Mr. Sam Gonzalez’s second arrest occurred on October 25, 2019, this time for simple
         domestic assault/battery and violation of a no contact order. Mr. Sam Gonzalez was about
         to be released following his second arrest when he was detained by ICE.
     •   Mr. Sam Gonzalez’s wife describes him as a caring, attentive father. She has expressed
         her desire to have Mr. Sam-Gonzalez released and denies any fear of her husband being
         released. See Exhibit E, Declaration of Andrea Sam Ixcuna.




                                                2
